UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 04-7122



In Re:   CLARENCE HICKS,


                                                          Petitioner.




         On Petition for Writ of Mandamus. (CA-02-2076-L)


Submitted:   December 15, 2004            Decided:   January 11, 2005


Before NIEMEYER and MICHAEL, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition granted by unpublished per curiam opinion.


Clarence Hicks, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Clarence Hicks filed a 28 U.S.C. § 2255 (2000) motion in

the District Court for the District of Maryland on June 19, 2002,

attacking his 2000 criminal conviction and 360-month sentence. The

Government responded to the motion on October 17, 2002, and Hicks

replied to the response in November of that year.                   No further

action has been taken in the case with the exception of numerous

motions filed by Hicks.

           Hicks has petitioned this court for a writ of mandamus

complaining of the district court’s delay in acting on this case.

Pursuant   to   Fed.   R.   App.   P.    21(b)   and   4th   Cir.   R.   21,   the

Government was directed to answer the petition and has done so.

The Government offers no explanation for the delay in the case.

Writs of habeas corpus are intended to afford a speedy remedy to

those illegally restrained. Johnson v. Rogers, 917 F.2d 1283, 1284

(10th Cir. 1990).       Pursuant to 28 U.S.C. § 1657(a) (2000), the

district court must give priority to habeas corpus cases over other

civil cases.

           As we conclude that Hicks has established a clear and

indisputable right to expeditious treatment of his § 2255 motion,

and no other adequate remedy is available, we find that he has

shown his entitlement to the writ of mandamus.               See Allied Chem.

Corp. v. Daiflon, Inc., 449 U.S. 33, 35 (1980); In re Beard, 811

F.2d 818, 826 (4th Cir. 1987).          Therefore, the petition for writ of


                                    - 2 -
mandamus is granted.   The district court is ordered to act on case

No. 02-2076 within sixty days of the date of this opinion.            We

grant Hicks leave to proceed in forma pauperis; we dispense with

oral   argument   because   the   facts   and   legal   contentions   are

adequately presented in the materials before the court and argument

would not aid the decisional process.

                                                        PETITION GRANTED




                                  - 3 -